 


109 HR 3876 IH: Amateur Radio Emergency Communications Consistency Act
U.S. House of Representatives
2005-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3876 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2005 
Mr. Israel (for himself and Mr. Ross) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide that private land use rules be treated as State or local regulation for purposes of certain Federal Communications Commission regulations. 
 
 
1.Short titleThis Act may be cited as the Amateur Radio Emergency Communications Consistency Act. 
2.Treatment of private land use rules as local regulationFor purposes of the Federal Communications Commission’s regulation relating to station antenna structures in the amateur radio services (47 CFR 97.15), any private land use rules applicable to such structures shall be treated as a State or local regulation and shall be subject to the same requirements and limitations as a State or local regulation. 
 
